Title: To James Madison from William Eaton, 2 January 1803
From: Eaton, William
To: Madison, James


					
						Sir,
						Tunis Jan. 2d. 1803.
					
					On the 28. Sep. Com. Morris’s squadron left Cagliari after having lain there ten days—did not write me.  On the 16. Oct. I signified to the Commodore that I had important communications to make to him.  Mr. Cathcart delivered him the letter 2d. Nov.  It has received no answer.  He arrived at Malta 20th. Nov. and Mr. Cathcart writes me on the 25. that he will sail for Tunis in ten or twelve days.  About fifteen days after I heard he was still in that port with another frigate and some small vessels—have since learnt nothing of him.  Only one American frigate has brought to in this road since January 1802.  There has been but one of the last squadron seen on the coast of Tripoli.  The enemy’s corsaires were all at sea 10th. ult.
					Day before yesterday the Batavian Consul showed me an article of a letter from the french Commissary at Tripoli dated 11th. ult. to the following purport.  “Mr. Cathcart is at Malta, is appointed to algiers, and is vested with full powers to negociate a peace with this regency.  He has addressed a note to the Bashaw; neither the contents nor the stile of which dispose him to treat &c.”  It is entirely too late to approach him with the olive branch: the favorable moment is lost.  His success with sweden exalts his pride—possession of his brother relieves his fear, our relations with the other regencies animate his fortitude, and the operations of our force inspire his contempt.
					I have twice put the political existence of that perfidious chieftain fairly into the hands of our commanders: and, I confess, Sir, it is but a sad consolation for the loss of these projects that I have document to convince my country of the accuracy of this assertion.
					It may occur that it was on the coast of Barbary not of Europe, that your agents urged the policy of exhibiting a naval force.  Yet, stationed as I am at the very door of the enemy and on the only site whence his positions can be discovered, it seems to be thought a special compliment if I am allowed to speak a commander once a year!  The tenor of the letter I had the honor to receive from the department of state of 26. May 1801 gave me reason to expect a quite different mode of procedure.
					While I had the least prospect before me of being useful to my country at this port, it compelled my resignation to a duty which no such consideration could render supportable: That prospect lost, what reason is there why I should remain at a station equally devoid of individual utility?  It is not deemed necessary to recapitulate the details already forwarded to government nor add any thing to them to evince that I cannot with an upright regard to the interest of my country; nor with honor to myself, change the ground I have taken and hitherto maintained here.  It is impossible for me, in the present system of operations, to maintain it any longer.  This capacity may, perhaps, be found in some other citizen of the United States.  That the experiment may be tried, it is believed as consistent with my duty as interesting to our affairs that I should repair to the seat of government; and, after settling my public accounts, ask leave to resign the trust I have the honor to hold under the General Government.  From the total neglect of twenty months past to all my advice relative to public affairs in this quarter it is reasonable to conclude that the objection which then presented itself to this indulgence can no longer exist.  I should ask leave to resign on the spot: but the reestablishment of a new Consul at the present crisis would be attended with extraordinary expence and difficulty—besides that it would be construed as a disapprobation of the general system of my agency; and an implied retraction on the part of our government from the posture of resistance assumed with these regencies.  I have the honor to remain with profound respect, Sir, your mo. Obed. servt.
					
						William Eaton
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
